
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.20


FORM OF INDEMNIFICATION AGREEMENT


        This Indemnification Agreement, dated as
of                                    (this "Agreement"), is entered into by and
between Edwards Lifesciences Corporation, a Delaware corporation (together with
its subsidiaries, the "Company"), and                                     (the
"Indemnitee").

        WHEREAS, it is essential to the Company to retain and attract as
directors and officers the most capable persons available;

        WHEREAS, the Indemnitee is a director and/or officer of the Company;

        WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

        WHEREAS, the Restated Certificate of Incorporation of the Company
requires the Company to indemnify and advance expenses to its directors and
officers to the fullest extent permitted by law and the Indemnitee has been
serving and continues to serve as a director or officer of the Company in part
in reliance on such provisions in the Restated Certificate of Incorporation;

        WHEREAS, the board of directors of the Company (the "Board of
Directors") has determined that enhancing the ability of the Company to retain
and attract as directors and officers the most capable persons is in the best
interests of the Company and that the Company therefore should seek to assure
such persons that indemnification and insurance coverage will be available in
the future; and

        WHEREAS, in recognition of the Indemnitee's need for substantial
protection against personal liability in order to enhance the Indemnitee's
continued service to the Company in an effective manner and the Indemnitee's
reliance on the aforesaid Restated Certificate of Incorporation, and in part to
provide Indemnitee with specific contractual assurance that the protection
promised by the Restated Certificate of Incorporation will be available to the
Indemnitee (regardless of, among other things, any amendment to or revocation of
such Restated Certificate of Incorporation or any change in the composition of
the Board of Directors or acquisition transaction relating to the Company), the
Company wishes to provide in this Agreement for the indemnification of and the
advancing of expenses to the Indemnitee to the fullest extent (whether partial
or complete) permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of the Indemnitee
under the Company's directors' and officers' liability insurance policies;

        NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, at its request, as an officer,
director, manager, member, partner, tax matters partner, fiduciary or trustee
of, or in any other capacity with, another Person (as defined below) or any
employee benefit plan, and intending to be legally bound hereby, the parties
hereto agree as follows:

        1.    Certain Definitions:    In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement:

        "Change in Control" of the Company shall mean the occurrence of any one
of the following events: (a) any "Person", as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(other than the Company, any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, and any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or such proportionately
owned corporation) is or becomes the "beneficial owner" (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the total voting power represented
by the Company's then outstanding Voting Securities; (b) during any period of
not more than twenty-four (24) months, individuals who at the beginning of such
period constitute the Board of Directors of the Company, and any new director
whose election by the Board of Directors or nomination for election by the
Company's stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so

--------------------------------------------------------------------------------



approved, cease for any reason to constitute at least a majority thereof;
(c) the consummation of a merger or consolidation of the Company with any other
entity, other than: (i) a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) more than sixty percent (60%) of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires more than thirty percent (30%) of the total voting power represented by
the Voting Securities of the Company; or (d) the Company's stockholders approve
a plan of complete liquidation or dissolution of the Company or an agreement for
the sale or disposition by the Company of all or substantially all of the
Company's assets (or any transaction having a similar effect).

        "Claim" means any threatened, asserted, pending or completed action,
suit or proceeding, whether civil, criminal, administrative, investigative or
other, including any arbitration or other alternative dispute resolution
mechanism, or any appeal of any kind thereof, or any inquiry or investigation,
whether instituted by (or in the right of) the Company or any governmental
agency or any other person or entity, in which the Indemnitee was, is, may be or
will be involved as a party, witness or otherwise.

        "Expenses" include attorneys' fees and all other direct or indirect
costs, expenses and obligations, including judgments, fines, penalties,
interest, appeal bonds, amounts paid in settlement with the approval of the
Company, and counsel fees and disbursements (including, without limitation,
experts' fees, court costs, retainers, appeal bond premiums, transcript fees,
duplicating, printing and binding costs, as well as telecommunications, postage
and courier charges) paid or incurred in connection with investigating,
prosecuting, defending, being a witness in or participating in (including on
appeal), or preparing to investigate, prosecute, defend, be a witness in or
participate in, any Claim relating to any Indemnifiable Event, and shall include
(without limitation) all attorneys' fees and all other expenses incurred by or
on behalf of an Indemnitee in connection with preparing and submitting any
requests or statements for indemnification, advancement or any other right
provided by this Agreement (including, without limitation, such fees or expenses
incurred in connection with legal proceedings contemplated by Section 2(d)
hereof).

        "Indemnifiable Amounts" means (i) any and all liabilities, Expenses,
damages, judgments, fines, penalties, ERISA excise taxes and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such liabilities, Expenses, damages,
judgments, fines, penalties, ERISA excise taxes or amounts paid in settlement)
arising out of or resulting from any Claim relating to an Indemnifiable Event,
(ii) any liability pursuant to a loan guaranty or otherwise, for any
indebtedness of the Company or any subsidiary of the Company, including, without
limitation, any indebtedness which the Company or any subsidiary of the Company
has assumed or taken subject to, and (iii) any liabilities which an Indemnitee
incurs as a result of acting on behalf of the Company (whether as a fiduciary or
otherwise) in connection with the operation, administration or maintenance of an
employee benefit plan or any related trust or funding mechanism (whether such
liabilities are in the form of excise taxes assessed by the United States
Internal Revenue Service, penalties assessed by the Department of Labor,
restitutions to such a plan or trust or other funding mechanism or to a
participant or beneficiary of such plan, trust or other funding mechanism, or
otherwise).

        "Indemnifiable Event" means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that the
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Company, or is or was serving at the request of the Company as a director,
officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise, or
by reason of anything done or not done by the Indemnitee in any such capacity
(in all cases whether or not the Indemnitee is acting or serving in any

2

--------------------------------------------------------------------------------



such capacity or has such status at the time any Indemnifiable Amount is
incurred for which indemnification, advancement or any other right can be
provided by this Agreement).

        "Independent Legal Counsel" means an attorney or firm of attorneys
(following a Change in Control, selected in accordance with the provisions of
Section 3 hereof), who is experienced in the matters of corporate law and who
shall not have otherwise performed services for the Company or the Indemnitee
within the last five (5) years (other than with respect to matters concerning
the rights of the Indemnitee under this Agreement, or of other indemnitees under
similar indemnity agreements).

        "Person" means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.

        "Reviewing Party" means any appropriate person or body consisting of a
member or members of the Board of Directors or any other person or body
appointed by the Board of Directors who is not a party to the particular Claim
for which the Indemnitee is seeking indemnification, or Independent Legal
Counsel.

        "Voting Securities" means any securities of the Company which vote
generally in the election of directors.

        2.    Basic Indemnification Arrangement; Advancement of Expenses.    

(a)Subject to applicable law and Section 17 hereof, in the event that the
Indemnitee was, is or becomes subject to, a party to or witness or other
participant in, or is threatened to be made subject to, a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify the Indemnitee, or cause such
Indemnitee to be indemnified, to the fullest extent permitted by Delaware law;
provided, however, that no change in Delaware law shall have the effect of
reducing the benefits available to the Indemnitee hereunder based on Delaware
law as in effect on the date hereof or as such benefits may improve as a result
of amendments after the date hereof. Payments of Indemnifiable Amounts shall be
made as soon as practicable but in any event no later than thirty (30) days
after written demand is presented to the Company.

(b)If so requested by the Indemnitee, the Company shall advance, or cause to be
advanced within five (5) business days of such request) any and all Expenses
incurred by the Indemnitee (an "Expense Advance"). The Company shall, in
accordance with such request (but without duplication), either (i) pay, or
caused to be paid, such Expenses on behalf of the Indemnitee, or (ii) reimburse,
or cause to be reimbursed the Indemnitee for such Expenses. Subject to
Section 2(d), the Indemnitee's right to an Expense Advance is absolute and shall
not be subject to any prior determination by the Reviewing Party that the
Indemnitee has satisfied any applicable standard of conduct for indemnification.

(c)Notwithstanding anything in this Agreement to the contrary, the Indemnitee
shall not be entitled to indemnification or advancement of Expenses pursuant to
this Agreement in connection with any Claim initiated by the Indemnitee unless
(i) the Company has joined in or the Board of Directors has authorized or
consented to the initiation of such Claim or (ii) the Claim is one to enforce
the Indemnitee's rights under this Agreement (including an action pursued by the
Indemnitee to secure a determination that the Indemnitee should be indemnified
under applicable law).

(d)Notwithstanding the foregoing, (i) the indemnification obligations of the
Company under Section 2(a) shall be subject to the condition that the Reviewing
Party shall not have determined (in a written legal opinion in any case in which
the Independent Legal Counsel is involved as required by Section 3 hereof) that
the Indemnitee would not be permitted to be indemnified under applicable law,
and (ii) the obligation of the Company to make an Expense

3

--------------------------------------------------------------------------------



Advance pursuant to Section 2(b) shall be subject to the condition that, if,
when and to the extent that the Reviewing Party determines (in a written legal
opinion in any case in which the Independent Legal Counsel is involved as
required by Section 3 hereof) that the Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by the Indemnitee (who hereby agrees to reimburse the Company) for
all such amounts theretofore paid (it being understood and agreed that the
foregoing agreement by the Indemnitee shall be deemed to satisfy any requirement
that the Indemnitee provide the Company with an undertaking to repay any Expense
Advance if it is ultimately determined that the Indemnitee is not entitled to
indemnification under applicable law); provided, however, that if the Indemnitee
has commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that the Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that the
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and the Indemnitee shall not be required to reimburse the Company
for any Expense Advance until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed). The Indemnitee's undertaking to repay such Expense Advances shall be
unsecured and interest-free. If there has not been a Change in Control, the
Reviewing Party shall be selected by the Board of Directors, and if there has
been such a Change in Control, the Reviewing Party shall be the Independent
Legal Counsel referred to in Section 3 hereof. If there has been no
determination by the Reviewing Party within thirty (30) days after written
demand is presented to the Company or if the Reviewing Party determines that the
Indemnitee would not be permitted to be indemnified in whole or in part under
applicable law, the Indemnitee shall have the right to commence litigation in
any court in the State of Delaware having subject matter jurisdiction thereof
and in which venue is proper seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
the Indemnitee.

(e)To the extent that the Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, the Indemnitee shall be indemnified against all
Indemnifiable Amounts actually and reasonably incurred in connection therewith,
notwithstanding an earlier determination by the Reviewing Party that the
Indemnitee is not entitled to indemnification under applicable law.

        3.    Change in Control.    The Company agrees that if there is a Change
in Control of the Company then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any provision of the Company's Amended and Restated
Bylaws or of the Company's Restated Certificate of Incorporation now or
hereafter in effect, the Company shall seek legal advice only from Independent
Legal Counsel selected by the Indemnitee and approved by the Company (which
approval shall not be unreasonably delayed, conditioned or withheld). Such
counsel, among other things, shall render its written opinion to the Company and
the Indemnitee as to whether and to what extent the Indemnitee would be
permitted to be indemnified under applicable law. The Company agrees to pay the
reasonable fees of the Independent Legal Counsel and to indemnify fully such
counsel against any and all expenses (including attorneys' fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

4

--------------------------------------------------------------------------------





        4.    Indemnification for Additional Expenses.    Subject to
Sections 2(d) and 17, the Company shall indemnify, or cause the indemnification
of, the Indemnitee against any and all Expenses and, if requested by the
Indemnitee, shall advance such Expenses to the Indemnitee, subject to and in
accordance with Section 2(b), which are incurred by the Indemnitee in connection
with any action brought by the Indemnitee for (i) indemnification or an Expense
Advance by the Company under this Agreement or any other agreement or provision
of the Restated Certificate of Incorporation or of the Amended and Restated
Bylaws now or hereafter in effect relating to Claims for Indemnifiable Events
and/or (ii) recovery under any directors' and officers' liability insurance
policies maintained by the Company, regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification, Expense Advance
or insurance recovery, as the case may be; provided that the Indemnitee shall be
required to reimburse such Expenses in the event that a final judicial
determination is made (as to which all rights of appeal therefrom have been
exhausted or lapsed) that such action brought by the Indemnitee, or the defense
by the Indemnitee of an action brought by the Company or any other person, as
applicable, was frivolous or in bad faith.

        5.    Partial Indemnity, Etc.    If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses or other Indemnifiable Amounts in respect of a Claim but
not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled. Moreover, notwithstanding any other provision of this
Agreement (other than Section 17), to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an Indemnifiable Event or in defense of any issue or
matter therein, including dismissal without prejudice, the Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.

        6.    Burden of Proof.    In connection with any determination by the
Reviewing Party or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the Reviewing Party, court, any finder of fact or other
relevant person shall presume that the Indemnitee has satisfied the applicable
standard of conduct and is entitled to indemnification, and the burden of proof
shall be on the Company or its representative to establish by clear and
convincing evidence that the Indemnitee is not so entitled.

        7.    Reliance as Safe Harbor.    For purposes of this Agreement, the
Indemnitee shall be deemed to have acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the Company
if the Indemnitee's actions or omissions to act are taken in good faith reliance
upon the records of the Company, including its financial statements, or upon
information, opinions, reports or statements furnished to the Indemnitee by the
officers or employees of the Company or any of its subsidiaries in the course of
their duties, or by committees of the Board of Directors, or by any other Person
(including legal counsel, accountants and financial advisors) as to matters the
Indemnitee reasonably believes are within such other Person's professional or
expert competence and who has been selected with reasonable care by or on behalf
of the Company. In addition, the knowledge and/or actions, or failures to act,
of any director, officer, agent or employee of the Company shall not be imputed
to the Indemnitee for purposes of determining the right to indemnity hereunder.

        8.    No Other Presumptions.    For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that the Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether the Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that the
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the

5

--------------------------------------------------------------------------------



commencement of legal proceedings by the Indemnitee to secure a judicial
determination that the Indemnitee should be indemnified under applicable law
shall be a defense to the Indemnitee's claim or create a presumption that the
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.

        9.    Nonexclusivity, Etc.    The rights of the Indemnitee hereunder
shall be in addition to any other rights the Indemnitee may have under the
Company's Restated Certificate of Incorporation, the Delaware General
Corporation Law or otherwise. To the extent that a change in the Delaware
General Corporation Law (whether by statute or judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Company's Certificate of Incorporation or this Agreement, it is the intent of
the parties hereto that the Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. To the extent that there is a conflict or
inconsistency between the terms of this Agreement and the Restated Certificate
of Incorporation, it is the intent of the parties hereto that the Indemnitee
shall enjoy the greater benefits regardless of whether contained herein, or in
the Restated Certificate of Incorporation. No amendment or alteration of the
Restated Certificate of Incorporation or the Amended and Restated Bylaws or any
other agreement shall adversely affect the rights provided to the Indemnitee
under this Agreement. No limitation of the Indemnitee's rights pursuant to this
Agreement shall in any way limit, or imply any limitation of, the Indemnitee's
rights under any other agreement.

        10.    Liability Insurance.    To the extent the Company maintains an
insurance policy or policies providing directors' and officers' liability
insurance, the Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Company director or officer. If the Company has such insurance
in effect at the time the Company receives from the Indemnitee any notice of the
commencement of an action, suit or proceeding, the Company shall give prompt
notice of the commencement of such action, suit or proceeding to the insurers in
accordance with the procedures set forth in the policy. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policy.

        11.    Period of Limitations.    Subject to Section 17, no legal action
shall be brought and no cause of action shall be asserted by or in the right of
the Company against the Indemnitee, the Indemnitee's spouse, heirs, executors or
personal or legal representatives after the expiration of two (2) years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company shall be extinguished and deemed released unless asserted by the timely
filing of a legal action within such two-year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

        12.    Amendments, Etc.    No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

        13.    Subrogation.    In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers reasonably required
and shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights. The Company shall pay or
reimburse all Expenses actually and reasonably incurred by the Indemnitee in
connection with such subrogation.

        14.    No Duplication of Payments.    The Company shall not be liable
under this Agreement to make any payment in connection with any Claim made
against the Indemnitee to the extent the Indemnitee has otherwise actually
received payment (under any insurance policy, any provision of the Restated
Certificate of Incorporation or otherwise) of the amounts otherwise
indemnifiable hereunder.

6

--------------------------------------------------------------------------------



        15.    Defense of Claims.    The Company shall be entitled to
participate in the defense of any Claim relating to an Indemnifiable Event or to
assume the defense thereof, with counsel reasonably satisfactory to the
Indemnitee; provided that if the Indemnitee believes, after consultation with
counsel selected by the Indemnitee, that (i) the use of counsel chosen by the
Company to represent the Indemnitee would present such counsel with an actual or
potential conflict of interest, (ii) the named parties in any such Claim
(including any impleaded parties) include the Company or any subsidiary of the
Company and the Indemnitee, and the Indemnitee concludes that there may be one
or more legal defenses available to him or her that are different from or in
addition to those available to the Company or such subsidiary of the Company, or
(iii) any such representation by such counsel would be precluded under the
applicable standards of professional conduct then prevailing, then the
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular Claim)
at the Company's expense. The Company shall not be liable to the Indemnitee
under this Agreement for any amounts paid in settlement of any Claim relating to
an Indemnifiable Event effected without the Company's prior written consent. The
Company shall not, without the prior written consent of the Indemnitee, effect
any settlement of any Claim relating to an Indemnifiable Event which the
Indemnitee is or could have been a party unless such settlement solely involves
the payment of money and includes a complete and unconditional release of the
Indemnitee from all liability on all claims that are the subject matter of such
Claim. Neither the Company nor the Indemnitee shall unreasonably withhold,
condition or delay its or his or her consent to any proposed settlement;
provided that the Indemnitee may withhold consent to any settlement that does
not provide a complete and unconditional release of the Indemnitee. In no event
shall the Indemnitee be required to waive, prejudice or limit attorney-client
privilege or work-product protection or other applicable privilege or
protection.

        16.    No Adverse Settlement.    The Company shall not seek, nor shall
it agree to, consent to, support, or agree not to contest any settlement or
other resolution of any Claim(s), or settlement or other resolution of any other
claim, action, proceeding, demand, investigation or other matter that has the
actual or purported effect of extinguishing, limiting or impairing the
Indemnitee's rights hereunder, including, without limitation, the entry of any
bar order or other order, decree or stipulation, pursuant to 15 U.S.C. § 78u-4
(the Private Securities Litigation Reform Act), or any similar foreign, federal
or state statute, regulation, rule or law.

        17.    Limitation of Indemnification.    Notwithstanding any other terms
or provisions of this Agreement, nothing herein shall indemnify the Indemnitee
in contravention of (i) the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act ("Dodd-Frank") or (ii) any rule, interpretation, listing
standard or policy enacted in accordance with Dodd-Frank after the date hereof
by the Securities and Exchange Commission or any national securities exchange on
which securities of the Company are listed.

        18.    Binding Effect, Etc.    This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company), spouses, heirs, executors and personal
and legal representatives. This Agreement shall continue in effect regardless of
whether the Indemnitee continues to serve as an officer and/or director of the
Company or of any other enterprise at the Company's request. The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company and/or its subsidiaries, by written agreement in form and
substance satisfactory to the Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

7

--------------------------------------------------------------------------------



        19.    Severability.    The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, illegal, void or otherwise unenforceable
in any respect, and the validity and enforceability of any such provision in
every other respect and of the remaining provisions hereof shall not be in any
way impaired and shall remain enforceable to the fullest extent permitted by
law.

        20.    Specific Performance, Etc.    The parties recognize that if any
provision of this Agreement is violated by the Company, the Indemnitee may be
without an adequate remedy at law. Accordingly, in the event of any such
violation, the Indemnitee shall be entitled, if the Indemnitee so elects, to
institute proceedings, either in law or at equity, to obtain damages, to enforce
specific performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

        21.    Notices.    All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written document delivered in person or sent by facsimile,
nationally recognized overnight courier or personal delivery, addressed to such
party at the address set forth below or such other address as may hereafter be
designated on the signature pages of this Agreement or in writing by such party
to the other parties:

(a)If to the Company, to:

Edwards Lifesciences Corporation
One Edwards Way
Irvine, California 92614
Fax: (949) 250-6885
Attn: Corporate Secretary

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Suite 3400
Los Angeles, California 90071
Fax: (213) 621-5070
Attn: Brian J. McCarthy, Esq.

(b)If to the Indemnitee, to the address set forth on the signature page hereof.

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the facsimile numbers specified above (or at such
other address or facsimile number for a party as shall be specified by like
notice). Any notice delivered by any party hereto to any other party hereto
shall also be delivered to each other party hereto simultaneously with delivery
to the first party receiving such notice.

        22.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

        23.    Headings.    The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

8

--------------------------------------------------------------------------------



        24.    Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed in such state without giving
effect to the principles of conflicts of laws.

        [Signature Page Follows]

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

    EDWARDS LIFESCIENCES CORPORATION
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:             Title:    

 


    INDEMNITEE
 
 
By:
 
 


--------------------------------------------------------------------------------

        Name:             Business Address:             Telephone:            
Facsimile:    

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.20



FORM OF INDEMNIFICATION AGREEMENT
